AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet I

                                                                                                                                 , ARKANSAS
                                       UNITED STATES DISTRICT COURT                                               - ~y
                                                                                                                     1•9 20 21
                                                            Eastern District of Arkansas                  JAMES w, cc ,r.u.J
                                                                                                          By:____      '(J_JK, CLERK
           UNITED STATES OF AMERICA                                       Judgment in a Criminal Case                              -~
                                                                                                                                     DEp CLERK
                               V.                                         (For Revocation of Probation or Supervised Release)

           BRANDON LAMONT SANDERS
                                                                          Case No. 4:13-cr-00104 KGB
                                                                          USM No. 27610-009
                                                                           KENDRELL COLLINS
                                                                                                   Defendant"s Attorney
 THE DEFENDANT:
 ~ admitted guilt to violation of condition(s)              2-9                            of the term of supervision.
 D    was found in violation of condition(s) count(s) _ _ _ _ _ _ __                  after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                            Violation Ended
 2                                  Failure to not unlawfully possess a controlled substance,                  07/05/2018
                                    refrain from any unlawful use of a controlled substance, and
                                    submit to drug testing as determined by the court.



        The defendant is sentenced as provided in pages 2 through _ _
                                                                    4 __ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 D    The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address untD all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 4205                       05/18/2021
                                                                                              Date of Imposition of Judgment
 Defendant's Year of Birth:            1989

 City and State of Defendant's Residence:                                                           Signature of J u ~
 Little Rock, Arkansas
                                                                           Kristine G. Baker, United States District Judge
                                                                                                  Name and Title of Judge
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                                             2_ of _ _4__
                                                                                             Judgment-Page _ _
DEFENDANT: BRANDON LAMONT SANDERS
CASE NUMBER: 4:13-cr-00104 KGB

                                                      ADDITIONAL VIOLATIONS

                                                                                                                  Violation
Violation Number               Nature of Violation                                                                Concluded
3                              Failure to refrain from excessive use of alcohol and not purchase, possess,

                               use, distribute, or administer any controlled substance or any paraphernalia
                               related to any controlled substances, except as prescribed by a physician.         07/05/2018

4                              Failure to participate, under the guidance and supervision of the probation

                               office, in a substance abuse treatment program.                                    07/19/2018

5                              Failure to participate, under the guidance and supervision of the probation
                               office, in mental health counseling.                                               12/29/2017

6                              Failure to report to the probation officer in a manner and frequency directed
                               by the court or probation.                                                         08/14/2018

7                              Failure to work regularly at a lawful occupation, unless excused by the
                               probation officer for schooling, training, or other acceptable reasons.            07/05/2018

8                              Failure to notify the probation officer within 72 hours of being arrested or
                               questioned by a law enforcement officer.                                           06/03/2018

9                              Failure to notify the probation officer at least ten days prior to any change in
                               residence or employment.                                                           07/05/2018
AO 245D (Rev. 02/18)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                  Judgment - Page   --=-3-   of   4
DEFENDANT: BRANDON LAMONT SANDERS
CASE NUMBER: 4:13-cr-00104 KGB


                                                                IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

10 months.




     l!1'   The court makes the following recommendations to the Bureau of Prisons:

The Court recommends the defendant participate in nonresidential substance abuse treatment during incarceration.
The Court further recommends the defendant be incarcerated in the Ray Brook or Otisville facility or a facility close to
Castleton, New York.

     l!1'   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                       a.m.      •    p.m.   on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL



                                                                              By-----------------
                                                                                            DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                              Judgment-Page   . _4   _   of   . . _4
DEFENDANT: BRANDON LAMONT SANDERS
CASE NUMBER: 4:13-cr-00104 KGB
                               SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 No supervised release to follow tenn of imprisonment.




                                                      MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               •  The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.    •  You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    •  You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    •  You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.    •  You must participate in an approved program for domestic violence. (check ifapplicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
